59328: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59328


Short Caption:THE POWER CO., INC. VS. HENRYClassification:Civil Appeal - General - Other


Related Case(s):45085, 45141


Lower Court Case(s):Clark Co. - Eighth Judicial District - A440740Case Status:Remittitur Issued/Case Closed


Disqualifications:PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Pickering


To SP/Judge:10/12/2011 / Turner, WilliamSP Status:Completed


Oral Argument:11/05/2013 at 10:30 AMOral Argument Location:Carson City


Submission Date:11/05/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCrazy Horse Too Gentlemen's ClubDaniel E. Carvalho
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Charles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Anthony P. Sgro
							(Patti, Sgro & Lewis)
						


AppellantRick RizzoloDaniel E. Carvalho
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Charles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Anthony P. Sgro
							(Patti, Sgro & Lewis)
						


AppellantThe Power Company, Inc.Daniel E. Carvalho
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Charles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Anthony P. Sgro
							(Patti, Sgro & Lewis)
						


RespondentAmy HenryDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						C. Stanley Hunterton
							(Hunterton & Associates)
						


RespondentKirk HenryDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						C. Stanley Hunterton
							(Hunterton & Associates)
						



14-09688: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/04/2011Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


10/04/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-30197




10/04/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-30199




10/06/2011Filing FeeFiling Fee Paid. $250.00 from Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.  Check no. 015016.


10/12/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: M. Nelson Segel.11-31319




10/17/2011Settlement NoticeIssued Notice: Settlement Judge Reassignment - Settlement Judge: William C. Turner.11-31864




10/17/2011Docketing StatementFiled Docketing Statement.11-32010




10/17/2011Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (docketing statement).11-32029




10/20/2011Notice/IncomingFiled Certificate of Mailing - Notice to Provide Proof of Service on Settlement Judge.11-32488




10/20/2011Notice/IncomingFiled Certificate of Mailing of Docketing Statement on Settlement Judge.11-32489




12/06/2011Settlement NoticeIssued Notice: ECAR. Issued Notice to Settlement Judge Wiliam Turner to file Early Case Assessment Report.11-37335




12/15/2011Settlement Program ReportFiled ECAR/Other.  Settlement Judge to keep Court informed of further progress.11-38663




01/09/2012Settlement Program ReportFiled ECAR/Other.  Amended ECAR.  Settlement Judge recommends removal.12-00802




01/13/2012Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.12-01306




01/27/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: August 18, 2011. To Court Reporter: Peggy Isom.12-02913




01/27/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: February 3, 2011.  To Court Reporter: Michelle Marez.12-02914




02/06/2012Order/ProceduralFiled Order to Show Cause. the Power Company shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within ten days from the date that The Power Company's response is served. Briefing is suspended.12-03898




02/24/2012MotionFiled Motion for Extension of Time to File Response to Order to Show Cause.12-06028




03/01/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellants: Response due: April 19, 2012. Respondents shall have ten days from the date when appellants' response is served to file and serve any reply.12-06585




04/10/2012MotionFiled Motion for Extension of Time to File Response to Order to Show Cause (Second Request).12-11359




04/18/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellants: Answer to Order to Show Cause due: June 4, 2012.12-12404




06/04/2012MotionFiled Response to Order to Show Cause.12-17381




06/19/2012MotionFiled Respondents Kirk and Amy Henry's Reply to Appellant Power Company, Inc.'s Response to Order to Show Cause.12-19146




08/14/2012OtherJustice Kristina Pickering disqualified from participation in this matter.


08/14/2012Order/ProceduralFiled Order Reinstating Briefing. Appellant: 60 days from the date of this order to file the opening brief and appendix.  Thereafter, briefing shall proceed pursuant to NRAP 31(a)(1).12-25475




10/12/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Opening Brief and Appendix due: October 22, 2012.12-32431




10/25/2012AppendixFiled Joint Appendix Vols 1 thru 5 with CD-ROM included.12-33827




10/25/2012Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 10 days.12-33832




11/07/2012BriefFiled Appellant's Opening Brief.12-35300




11/30/2012MotionFiled Stipulation to Extend Time to File Appellees' Responding Brief.12-37812




11/30/2012Notice/OutgoingIssued Notice Stipulation Approved. Answering Brief Due January 7, 2012.12-37813




01/04/2013Notice/IncomingFiled Errata to Appellant's Opening Brief and Joint.13-00392




01/08/2013BriefFiled Respondent's Answering Brief.13-00661




02/07/2013MotionFiled Stipulation for Extension of Time to File Reply Brief.13-03961




02/07/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Reply brief due: March 11, 2013)13-03963




03/13/2013BriefFiled Appellant's Reply Brief.13-07585




03/13/2013Case Status UpdateBriefing Completed/To Screening.


09/09/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-26517




10/08/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Tuesday, November 5, 2013, @ 10:30 a.m. in Carson City for 30 minutes.13-30129




10/22/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-31767




11/05/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


03/27/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[The Honorable Kristina Pickering voluntarily recused herself from participation in the decision of this matter.] Before the Court EN BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 21. EN BANC14-09688




04/11/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant shall have until April 21, 2014, to file and serve the petition for rehearing.14-11739




04/21/2014Post-Judgment PetitionFiled Appellant's Petition for Rehearing.14-12732




04/21/2014Filing FeeFiling fee paid. E-Payment $150.00 from Charles A. Michalek


05/08/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  15 days.14-14921




05/23/2014Post-Judgment PetitionFiled Respondents' Answer to Petition for Rehearing.14-17016




06/06/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  fn1[The Honorable Kristina Pickering, Justice has voluntarily recused herself from participation in the decision of this matter.]14-18374




07/01/2014RemittiturIssued Remittitur.14-21415




07/01/2014Case Status UpdateRemittitur Issued/Case Closed


07/11/2014RemittiturFiled Remittitur. Received by District Court Clerk on July 7, 2014.14-21415